DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the communication filed on 8/21/2018.
Claims 1-20 are pending for communication.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claim 4 is objected to because of the following informalities:  this claim recites the limitation “The method of Claim 3, further comprising distributing the portions of the frame of the frame of the captured imaging data to encrypt in accordance with a non-linear mathematical relationship”.  It should be written as “The method of Claim 3, further comprising distributing the portions of the frame of the captured imaging data to encrypt in accordance to a non-linear mathematical relationship”.  Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9, 12-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Xie et al. (US 20090136030) (hereinafter Xie) in view of ADAMS (US 20190156044) (hereinafter ADAMS).
Regarding claim 1, Xie discloses a method for encrypting captured media, the method comprising: capturing imaging data via use of a lens of an image capture apparatus (Xie: paragraphs 0029 and 0041, “a lens 211, an image sensor 212,”… “The lens 511 focus lights from a scene onto the image sensor 512. The image sensor 512 generates digital image data by converting the light signal from the scene to analog electronic image signal and further converting the analog electronic image signal to the digital image data”); obtaining a number used only once (NONCE) value from the captured imaging data (Xie: paragraphs 0044 and 0046, “N different predetermined initial values are stored into the PRBS 582 for N fields of the digital image data, thus each field of the digital image data corresponds to one specific predetermined initial value for the PRBS 582 in the N fields, and the N predetermined initial values are circularly used once every N fields of the digital image data”); obtaining an encryption key for use in encryption of the captured imaging data (Xie: paragraphs 0043 and 0047, “selects an 8-bit integer data from the encryption key according to the key control data as a current used encryption key and outputs the current used encryption key to one input of the OXR gate”); using the obtained NONCE value and the obtained encryption key for encrypting the captured imaging data (Xie: see figure 5 below; and paragraphs 0041-0042 and 0050, “The encryption unit 517 encrypts the digital image data from the image buffer”…“selects an 8-bit integer data from the encryption key according to the key control data as a current used encryption key and outputs the current used encryption key to one input of the OXR gate”… “The PRBS 582 continuously generates random binary numerals (RBNs) such as 8-bit random integer data under the control of a sync signal and outputs the RBNs to the other input of the OXR gate”); 

    PNG
    media_image1.png
    407
    849
    media_image1.png
    Greyscale

Xie does not explicitly disclose the following limitation which is disclosed by ADAMS, storing the encrypted imaging data (ADAMS: paragraphs 0067 and 0088, “the encrypted image data, or the original image data received at 210, or both may be stored in a memory of the electronic device”).  Xie and ADAMS are analogous art because they are from the same field of endeavor, data protection.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Xie and ADAMS before him or her, to modify the system of Xie to include the storing step of storing the encrypted image data of ADAMS. The suggestion/motivation for doing so would have been to protect sensitive data from being accessed by someone other than those intended to have access to the information (ADAMS: paragraph 0003).
Regarding claim 13, claim 13 discloses a computer readable apparatus claim that is substantially equivalent to the method of claim 1.  Therefore, the arguments set forth above with respect to claim 1 are equally applicable to claim 13 and rejected for the same reasons.
Regarding claims 2 and 14, Xie as modified discloses wherein the encrypting of the captured imaging data comprises encrypting only a portion of a frame of the captured imaging data (Xie: paragraphs 0010, 0030, 0052 and 0068, “The encryption unit 217 encrypts the digital image data from the image signal processor 213 by dividing the original digital image data into a plurality of image data blocks and rearranging the image data blocks according to an encryption rule from an encryption rule generator 218. The digital image data may be encrypted by lines or frames”).
Regarding claims 3 and 15, Xie as modified discloses wherein the encrypting of only the portion of the frame of the captured imaging data comprises using the encryption key for determining which portions of the frame of the captured imaging data to encrypt (Xie: paragraphs 0052 and 0068, “Because U, V components are filtered in lines during separating U, V component in the NTSC/PAL video encoding, the decryption unit 526 is configured further for restoring U, V components of the decrypted image data. In addition, because that the sampling clocks of the monitoring camera and the monitoring terminal not being completely synchronous may cause sampling points to be offset, and the value of the join pixels of adjacent image data blocks may be distorted due to the influence of the low pass filtering in the monitoring camera and the monitoring terminal, the decryption unit 526 is configured still further for correcting the value of the join pixels of adjacent image data blocks in each line of the digital image data”).
Regarding claims 4 and 16, Xie as modified discloses further comprising distributing the portions of the frame of the captured imaging data to encrypt in accordance to a non-linear mathematical relationship (Xie: paragraphs 0052 and 0068, “one line of the image data may be divided into a plurality of data blocks and the encryption rule generator 518 may generate a group of encrypted dividing points for one line of the image data as the encryption rule”).
Regarding claims 5 and 17, Xie as modified discloses wherein the obtaining of the encryption key for use in the encryption of the captured media comprises capturing an image using the lens of the image capture device (Xie: paragraphs 0029 and , “the monitoring camera 200 comprises a lens”… “The lens 211 focus lights from a scene onto the image sensor 212. The image sensor 212 generates digital image data by converting the light signal from the scene to the analog electronic image signal representing the scene and further converting the analog electronic image signal to the digital image data”).
Regarding claims 6 and 18, Xie as modified discloses further comprising encoding the image with the encryption key (Xia: paragraph 0041, “The encryption rule generator 518 generates an encryption rule according to a received encryption key and a predetermined encryption algorithm. The encryption unit 517 encrypts the digital image data from the image buffer 514 by dividing the original digital image data into a plurality of image data blocks and rearranging the image data blocks according to the encryption rule from the encryption rule generator 518. The digital image data may be encrypted either by lines or frames. Namely, one line of digital image data may be encrypted by the encryption unit 517 at a time or one frame of digital image data may be encrypted by the encryption unit 517 at a time. The encrypted digital image data is forwarded to the video encoder 515. The video encoder 515 encodes the received digital image data into digital video data according to the NTSC/PAL pattern and outputs the encoded video data to the D/A converter”).
Regarding claim 7, Xie discloses an image capture device to encrypt captured content, the image capture device comprising: one or more image sensors that generate imaging data (Xie: see figure 5, item 512; and paragraph, “The image sensor 512 generates digital image data by converting the light signal from the scene to analog electronic image signal and further converting the analog electronic image signal to the digital image data”); ; an encryption engine that generates a number used only once (NONCE) value from the generated imaging data, the encryption engine further configured to use an encryption key and the generated NONCE value in order to encrypt the generated imaging data (Xie: see figure 5 below; and paragraphs 0041-0042 and 0050, “The encryption unit 517 encrypts the digital image data from the image buffer”…“selects an 8-bit integer data from the encryption key according to the key control data as a current used encryption key and outputs the current used encryption key to one input of the OXR gate”… “The PRBS 582 continuously generates random binary numerals (RBNs) such as 8-bit random integer data under the control of a sync signal and outputs the RBNs to the other input of the OXR gate”); and .
Xie does not explicitly disclose the following limitations which are disclosed by ADAMS, one or more microphones that generate audio data (ADAMS: see figure 1, item 130, paragraph 0055, “Audio data received from a microphone of the electronic device may be received at 210 in addition to image data received from the image sensor”); to encrypt…the generated audio data (ADAMS: paragraphs 0057 and 0075, “audio data is received at 210 in addition to the image data, the audio data may also be encrypted at 212 utilizing the encryption key associated with the determined identity profile.”… “The encrypted text is identified by the starting and ending tags "--pk". The first four digits of the encrypted text after the starting tag, e.g., "2563" in the example shown, is the identifier of the identity profile that includes the encryption key utilized to encrypt the information”); and a memory for storage of the encrypted imaging data and the encrypted audio data (ADAMS: paragraphs 0055, 0066-0067 and 0088, “the application keeps a log or record of all information”…“the encrypted image data, or the original image data received at 210, or both may be stored in a memory of the electronic device”).  Xie and ADAMS are analogous art because they are from the same field of endeavor, data protection.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Xie and ADAMS before him or her, to modify the system of Xie to include the audio sensor, the encrypted audio data and the storing step of storing the encrypted image data and audio data of ADAMS.  The suggestion/motivation for doing so would have been to protect sensitive data from being accessed by someone other than those intended to have access to the information (ADAMS: paragraph 0003).
Regarding claim 8, Xie as modified discloses wherein the generated imaging data and the generated audio data are not stored within the image capture device prior to encryption (ADAMS: paragraphs 0050, 0055, 0066-0067 and 0088, “the identity profile may be automatically selected based on the identity profile included in any encrypted information that is displayed, or stored, in associated with the application from which the input to initiate the encrypted camera application is received”… “the application keeps a log or record of all information”…“the encrypted image data, or the original image data received at 210, or both may be stored in a memory of the electronic device”).  The same motivation to modify Xie in view of ADAMS, as applied in claim 7 above, applies here.
Regarding claim 9, Xie as modified discloses wherein the encryption key is captured by the one or more image sensors (Xie: paragraphs 0042 and 0042, “The encryption key selecting unit 581 determines a piece of key control data, outputs the key control data to an input of the OXR gate 583, selects an 8-bit integer data from the encryption key according to the key control data as a current used encryption key and outputs the current used encryption key to one input of the OXR gate”).
Regarding claims 12 and 20, Xie as modified discloses wherein the generated imaging data and the generated audio data are converted into a frame of media content, the frame of media content including an indexing portion, and encryption of the frame of media content results in an encrypted frame of media content, the encrypted frame of media content including a non-encrypted version of the indexing portion (Xie: paragraph 0052, “Because U, V components are filtered in lines during separating U, V component in the NTSC/PAL video encoding, the decryption unit 526 is configured further for restoring U, V components of the decrypted image data. In addition, because that the sampling clocks of the monitoring camera and the monitoring terminal not being completely synchronous may cause sampling points to be offset, and the value of the join pixels of adjacent image data blocks may be distorted due to the influence of the low pass filtering in the monitoring camera and the monitoring terminal, the decryption unit 526 is configured still further for correcting the value of the join pixels of adjacent image data blocks in each line of the digital image data”).

Claim 10 is  rejected under 35 U.S.C. 103 as being unpatentable over Xie in view of ADAMS, and further in view of Yoshida et al. (US 6674874) (hereinafter Yoshida).
Regarding claim 10, Xie in view of ADAMS does not explicitly disclose the following limitation which is disclosed by Yoshida, wherein a size for the generated imaging data and the generated audio data and a size for the encrypted imaging data and the encrypted audio data are the same (Yoshida: column 9 lines 0035-0049, “a frame cutting-out unit 601 for dividing the image data into frames and outputting every frame; a block dividing unit 602 for dividing the audio data into data each having the same length as a display time of each frame among the image frames and setting them to the respective blocks”).  Xie in view of ADAMS and Yoshida are analogous art because they are from the same field of endeavor, data protection.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Xie in view of ADAMS and Yoshida before him or her, to modify the system of Xie in view of ADAMS to include dividing image and audio into data each having the same length of Yoshida.  The suggestion/motivation for doing so would have been to correspond in a one-to-one relationship, thereby embedding the block of the audio data corresponding to each frame of the image data (Yoshida: column 9 lines 39-41).

Claims 11 and 19 are  rejected under 35 U.S.C. 103 as being unpatentable over Xie in view of ADAMS, and further in view of Lee (US 20160094846) (hereinafter Lee).
Regarding claims 11 and 19, Xie in view of ADAMS does not explicitly disclose the following limitation which is disclosed by Lee, wherein the generated NONCE value is used for encryption of a series of frames, the series of frames comprising one or more I-frames, one or more P-frames and one or more B-frames, the generated NONCE value being generated from at least one of the one or more I-frames (Lee: paragraphs 0019 and 0020, “encode video frames as one of three basic types known as Intra-Frames, Predictive Frames and Bipredicitve Frames, which are typically referred to as I-frames, P-frames and B-frames”… “I-frames may be generated by an encoder to create random access points (to allow a decoder to start decoding properly from scratch at a given picture location)”).  Xie in view of ADAMS and Lee are analogous art because they are from the same field of endeavor, data protection.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Xie in view of ADAMS and Lee before him or her, to modify the system of Xie in view of ADAMS to include dividing image and audio into data each having the same length of Lee.  The suggestion/motivation for doing so would have been to allow a decoder to start decoding properly from scratch at a given picture location (Lee: paragraph 0020).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is listed on the enclosed PTO-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRANG T DOAN whose telephone number is (571)272-0740.  The examiner can normally be reached on Monday-Friday 7-4 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn D Feild can be reached on (571)272-2092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TRANG T DOAN/Primary Examiner, Art Unit 2431